OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                             AUSTIN




EOaOrabla George EL 8heppard
Oao9tmller of Eublia Aaoouatr
Austin, Tex%r
Boar Sirt


                                                           iB   8eMtO




                                   cluoioathlr dspartlaent
                                 d wuulci br authorized to
                                 ry itara listed la Sonatr
                                 1 Approprl8tionsBill
                        egu,ularGasofon of the Forty-elxth
                        d mapakstwo half-this gositfons out

                     n %ub&tted aalla ter o%r int%rpnt%tfon of
                     ned Aot passed at the rqular %e%sioa of
the For+•fkth        Legislature, known au the Dsparta%&t%lQ=
proprlation   Aot,    aaktnij%pproprt%tiokfor the supportand
maintsnanos of the sxeoutiro and adafnistratlre depertmenta
and %g%no;%% of tb% stat%,GooaraIo%atfor tbs tw&yeaP  period,
brBina$.ngB%ptsmb%r 1, 1939, and snciag Awust 31, 1941.
                                                                 31
  Ron. George 3. Shsppara, Yags #a.


        Be mu& rim look to the p~orf8fonsof this Aot for
 the ausuer to your qiwatiou.   If,  after doing 80,  there is
 doubt a8 to the intention of the   Loglslature,ue my then
 OOnStPUe or lnterPr8t It by oertaln wall-knownrules of
 statutory   oonEtruotIon~but If from the plain wording or
 the Aat there can be no doubt as to what the Lsglalatum
 Intendad, thsn there I% no room for OoaatruotIon. For In
 39 T.x. JU3-.P. 160 et 809..  It Is ttald:
           'The general rule Is that   a oourt will not
      ammo to aonatrue or Interpreta rtatute        12
      there Is no neee%aIty Sot It to do so+ that IB,
      if the statute  Islu%oeptIble 01 but one oonatnto-
      tion. Cm the aontra       it is eattled by m%ay
      deolslons that there7'B BO X’OOB for OOnStlUOtiOn
      wh%n the law 1% ex?resssd ia plain and unauibiguoua
      laz&y~ae and Ita meaning IB %lear and obvious.
      In auoh a case the ler will be applied and eaforo-
      ed %a it reads, regardless oi its poli;rorbm-
      pose, or the juatioe or its etreot.
      worda, a aourt Is not authorized to Indulge In
      OOllj8OtW3 6% to the intention   Of the Lt($sbture,
      or to look to the oonsequenoeaof a particular
      oonatraotion,unless the ntianingIs doubtful.
      But of oouri~ethe taot that an aot la plain and
      unambiguous in oertaln reapeotr   dose not preclude
      the oonatruationIf, in other reapeota, Its lean-
      Lag la doubtrul.-
       we have eraslned the A& and here reaohed the oonalu-
  slon that a proper anmwr may be made to your question with-
  out the neoesalty OS reaortlnd to rule8 of oonst~otion.
: Saerer, it has been earnestly In%Isted by som who are
  interestedin obtaining an lffirmetireanswer to the qu88-
  thou aubzdttab  that the Aat doe% not apeoliIoellyiahlblt
  the head oi any depertzent or other eznploying agenor named
  therein from employing tmo or more pewsons to work part-
  tima end pay th%m out of a apeoIfIo appropriationmde to
  pay the salary of only one person, th%refore, the Legla-
  leture haa leit the question to the dlaoretion or euoh
  orfloiale. In defersme to the wishes OS t'tosewho ao
  'oonterul,we bare dsolded to rerfem the Aot an6 oonatru% it
  In the light of the 1s~IalatItehistory oilthe &.(*%+-for
  the purpose of a%c%rtaInIng the legtalattteIntent, "the
  eahenoe 0r the law.* fop the tsxy “object or oonstz'uotion
  ia to aaoertela and enforoe the leelslstI~8,i~t8nt,and not
  to befeat, nullfry or thwart it.-   59 Tex. Jut. PP. 166,
  169.
                                                                 32


Ron. George 8. Sheppard, Page #S.


     In ArtIole 10, Revised Stetutes, the Legislaturebe6
preaorlbed eertaln rules SOT ths conetruotlonof laws.
gsotion 8 of %aId artfols read%:
                "In all InterpretetIons,the oourt shall
           look diligently for the Intention of the Leg;%-
           lature, keeping In view at all times the old
           law, the or11 and th% rem8dy.n
     The oourts have frequently olted this statute a8 a
oa~nand to be follcr?e&by them. Tams Bank & Trust Co. tit.
Austin, 115 Tax. gO1, 280 6. Vi.161. In the oase Just olted,
there Is found a quotstion taken from the opinion in the
0868 of Kontolair vs. Eam%dell, 109 U.S. ME, 27 L. ad. 431,
rhioh announoel another important rule or o'on%truotIon,.rhIeh
Is:
                "It Is the duty or the oourt to give erreot
           to every olanae end word of a statute, avoiding,
           ii it may, any OOlU!tNOtiOllwhloh Impllee that
           the Leelsleture ~8s ignorant of the meaning ot the
           language employed.*
      The foregoing, 6% wall-as all other establishedrules
of oonstruation,are to be applied by the Attome?    Oeaeral
when he Is oallsd upon by a Publlo offioial,whcesIt la
his 0onstItutIonalor statutory   duty to advlee, to oonstrue
or Interpret  a ststute govsraing or app-~rteiningto the
oltloial duties or that offlaer.
     The Attorney Cenarol, like the courts, is not oonoern-
‘edwith ths pollo~, purpose or erfeot of the law. RIB duty
Is to give a d0PInite statement of what hs oonceIvss to be
the law, and whsn that duty 18 periormsd, his function ends.
     Xe%pfng in minr'et all times what has heretotore been
written, we will retler the legislative history relating to
the aubJeot and examine the Act Involved for the purpoee of
aaosrteinfngthe exprsased or implied int%nt of the Legis-
lature as to the question at hand.
       In the general rider attaahed to the De~artm%nh3=7fF
propriatiionApt, pasted at the First Celled Seaelon of the
Fortieth Leglrlsture,p. 306, meking an appropriatIoa  for
the support and tnainteoanoeof the State Covernn%nt for the
                                                                33

Ron. ,aeorga H. Sheppard, Page #4.


tWO-Year mrfod bt&uiIag September 1 1929, and ondlng
Augtlat31, 1951, la round thl8 prOviafon:
                 “Protldod,however, that  the head ol any
     doMrtment or the State GOTc:rnment,or any Board
     or Cootmlsrion       or tho State Government,may use
     P8l’t-tiltW      Oll4plOyO~5
                                to rill 8ilyposition prvvidod
     for 1x1thla Aot at 8 8alary not to oroeed mo,re
     than 0nd8ir or the mount appropriatedror
     EllOhposltlon*"
     X0 haTe read all goaoral depsrtnaatalappropriationbllh
passed by the Legl#&tute sin06 1877 and prior to 1927, and In
nona of them do w iIn4 this or a &ailar provision. T&la
ldentioal pro~laloa,or one wbstantlally the same, la found
in all auoh subsequentappropriationbills, oroept the one
we em now oonslderlug. Sea Aota ot the 3rd Called seasion,
4ist Legislature,p. 454; hota of the Reg. Se& 42nd Log.,
p. 7301 hots of the Reg. SOS. 43rd Leg., p. 510; Aota of
the Reg. See., 44th LO&, p. ilb?* Aots or the Reg. SBII.
45th Leg., p. 1889.

        do find in thb Acts or 1915 a speOlfl0 rider
     'Bra
to the lpproprlatlonmade to the State FeolamationDcpart-
lnsntto‘pay ralaris8 0r semn teohnloal esoiatanta whioh
read6 an Iollowa;

           *Provided that the roregoing salarks of
     as*lstants, being meximrnrPamounts, the State
     Reolamntlon Engineer, In hla dlsoretlon,1s hare-
     by authorized to reduoe the aano; or to divide
     the nurriaumor reduoe tho salary of any one of
     the said asalatents between two e,lzplopoor~  or to
     abolish any one or the said poaitioas,    taaporarlly
     or otherwlrro, applying the salary tbereot to
     tho general ellottment ror the rurttsr proseoutlon
     or the authorizedwork or the department; and ha
     1s rurther  authorized to employ all asslrtantr
     for  euoh psrlod or time, not @xtendlng beyond th4
     seoond rlsoal year, a# the boat IntOreSt of the
     State may ineloat8. ..,.*
     Belther the abo?i rider nor any 8ImIlnr,rldarwa*
taohad to BBy subsequent appropriationatadato thin or aw
other named departmoat prior to 1.939.
8on. George   FI.Sheppard, Face #5.


     Nalthordo suoh bll1a provide by speolilo approprla-
tlona zade to any departnmt ror the mploynent of part-
time employa~, lxoept in two lnstanoes ehoro cuthorlty
wa rlton to the State IAbrary to employ part-tine sssls-
taeat.
     'OS aaaistcnta. Aota of the 1st Called Sea., 37th
MS., p. 2OOg Aot8 Or the 34 Called Sea., 36th Leg., p.
ea.   It is probable that other similar approprletlonn
wm -da prior t0 19271 ir SO, We did not rind th6#Ii.
     fn the early appropriationbllla pasted at a tlm rhea
thsro were but raw detpartnsntaand few en$loyea, it war
ouataaeryto make 8 apeolrlo appropriationror each posl-
tlon to be illled, but as the populationof the 8tnta in-
aronwd, not only new departmentswore areated, but now
dutlea ware imposedupon the sxlatingdepartmenta,nooea-
aitating more OUljdO~OO8whloh resulted in 8 ohenge Or this
polloy.
    We have been unable to rind in any general depart-
mental bill passed by the Lsglalaturs subsequentto 1899
and .prlorto 1939 whore eeoh aclarfed posltlon in every
dsparfmnt we.8Itemized separatelyand a spool~lo appro-
priation made to pay the salary of eaoh individual employee.
In all auoh forner approprietlonblllr, the praotloo pro-
veiled whom provialoa wna aade for two or more employees
doing the same character of work to make an approprlntion
substantiallyIn one or the other or the rollonlng rormel
           Tiinb Aasietent Tax Supervisors,$21,600;"
      T3fanographars,eight at pl,SOq. oaoh, b12,000;n
      *Stenographers,nono aroeadlng pl.350. par year,
      $18,9Oc,- or in 80zm sinilnr tons.
     Senate Bill Vo. 427 haasainglod out, ~peofZlocl11ynamed,
ldentlfisdby nuuiber each and e~srf salarlrd position in
all or th* dspartmentr,endror saoh has made a 8pe0irio
approprlatlonto pay the salary or the    ar.8m- film3 8
partloular poaltlon. This lr a radios1 epnrture~rrokit
the prnotlas followed for et loeat forty yecrs by mood-
lng le~lslatures.
      The provision, hsretiifonquoted, end whloh riratrpl-
psnred in tha general rldmr attaohrd to the gsnsral nPPrO-
printion bl11 or 1927, authorizingthe employment 0r part-
time lr,ployss and rovad ln 811 aubaequont bills of this
rind passed prior to 1939, '11116
                                satiraly omlttsdfras this
bill. Ror is there to be round ia its general rider any
                                                                  35

Eon. George H. Shappemi, Page #d.


rerereaoe whatever to part-tineemployees, Thle we (Ide-
Pm’tura iron the Prsotioe lstabllahedby the Legislature
10 1927.
     In rddltloa to the general rider appearlq at the end
of the bill, there la attached to the epeolflc   epproprietlcae
sladeto aone partloulardepartments  a apeolal  rider  only
applicable to that department. ?or instaaoe, there Is s
rider on tho 6ppropriationmnde to the Bcxrd of Control
whloh reads as followar
          *It 1s rurther provldod that one-halt or the
     appropriationlteea for run-tire4 watohmea, yardmen,
     portora, and all items for full-tlao olerator opera-
     tors ln the state Board of Control lpproprlatloaa
     say enoh be ooarerted into part-tiae posltlona.~
       LUoother provialon of this kind appears eleewhere in
the Aot.    %hy ~6110
                    it inserted here? It evidentlywar
intended to serve eceiepurpose. The language used 1s
algalrloantend olearly expreasoa the legielatlte intent
as to the positions mmed. These positions, like all other
salaried positions prorldod for in the Act, tirenesed,
numbered   and oarry a rpeollloapproprlatioafor eaoh posl-
tioa. Rorlelon la made for nurserotawatohmen, yerd-aen,
porters arideletetor operntors, only one or which, en
elevator operator’,ia olassed as a Wpart-timewposition.
All of the other poaltlona referred to la the rider mat
be oonsldored as afoll-tfrPeW  positions baosose they aro 80
designated in the rider. It appeere to ue that the Legia-
lnture evidently intended by its referenoe to suoh poai-
tiona as Vull-tiae- poaltlons that it oonaldered all
saladed    positions Mned la the Aot to be olaasified aa
such, unless It had otherwise provided by designating
a pertloular position as a apnrt-tlnewone. The Lagisla-
turn la preeumb to here known exeotly what was la the
Aot sad that   the usual rider oarrlod rlaoe 1925, In all
prexloua note or this ehnraotar permitting heads or the
reapmotivedepnrtments to fill any aalarled position by
two or more eaployeea End been omitted. Xt must hare
oonoludad that   with such a provision out Or the Act, th*
Bcerd or Control oould not hlra 98rt-tlZ84e~lo~ee&JSX
the positions neaad unlens the authority was aPeoifioellY
grunted to it by a rider, erospt in the one inet8nOe or the
pert-time elnyator operator, eapsolally authorized else-
where in the Aot.    Ii suoh waa the oonstruotlonor the
Hon. Oeorgo Ii.Sheppard, Peg0 87.


Loglalaturaas applied to the Board or control, la it not
raaronabla to assume that it 80 aonstruad the &at ln lta
entirat]r?      *
     In oonneatlonnlth what we have just.said, yIaaall you
attention to the fast that the Aat makes, in addition to
tha Part-tina elevator operator heretoforereferrod to,
nuaerou8 speolflo lpproprlatlonator part-tlEearaployaea
in other departments. To believe  pnotiaallp  all ot auob
approprLetlonsare as follows:
     State Board of Dental Examinera, ltex e, wSearetary
pa-t-tlae   SlCeOr- Board of Insuranoe Commissionerr,c~a-
ualtt Iwuranae Division Workaaen*aCornensation Seation,
item e3, *adaltional help, part tine, &600;” and agala
in the Xotor Vahlale Insuranae Seotlon ol said Dlvlalon,
ltea 1.2,*Adaltlonall?elp,part-time,$%OO** Dureau of
Labor St6tletlas, itcur. 19, *Porter, *crrttime, $360;*
Boxing and Wrestling Division, same Bureau, lteaa 3, 6,
7, 8, four boxiw deputies, part tifa, aaoh @GO;* alao
item 9 and lO,qw (2) wrestling deputies, part time
eaah $600,* end item 10, payable out of Bollar Inspeotlon
tuna, *porter, part time, $X30;* Stste Department OS
Education,Board of Zxaninsrs Division, items 6 and 7,
*one part time al%&, $400,w ena *one *art time olark,
$200,* also, in Diolalon of Resaarah and Statletloa,
item 11, “part tine and seasonal help, $lSOO;* Cama,
Flah and Oyster Commlsslon, lt%ue 11 and UT?,*TWO arsla-
tant aooountants,part t&e, eaah $900;” Texas State Parks
308ra, item   13, *janitor, part tlxe, ,IZOO;" Raflroad Cam-
mlaslon, Xotor end TrsnrportatlonDlvlrion, item 18, ,-air
pert tine clerks at $SZ eaah per month;” 011 and Gas Dlvl-
sion (near end or appropriation),item 3, “%i&cbtpert
time olerks, aona sxoeedlng $32 per xonth;* item 4, “four
(4) part time olerko, uone eroeeding 137.50 per month;”
State Treasurer,   *part time Cleric2900;* a160, Stamp Tax
Dlvislon, “part time porter, cZaO.*
       mm Aot of 1939 makes 6pealflo    awroprletlons to pay
 solar108 of only two olas8es of eialarleaemployees, OS* it
olassaecas mpert-tlae* anal.theother aa ‘lull-tfne.* ,~hos%
llstsd above era deffnltely p%pert-time   employeei. SOnn Uf
them are not axpeoted to wrk full time eaoh day, but Only
~a part thereof. They are not of the same Olass al those
heretofore   provided ror or authorize6   by a rider fcund in
 Ron. George it.Sheppard, Page 18.


 the approprlntlonsbill8 slnos 1926. Their position8ara
 sapeoially orsated by a rpeoifloappropriationmada for that
 purpoee. Wills the part-timeemploysee ruthorlzeaby such
 ridors are pld from an appropriationwde for e full-time.
 position, whloh may be broken down at the dieoretion of a
 department head, and filled by two or more-pert-time amployeae
 whose aombined     salaries may not oxoeed the calary provided
 ior the full-time amployee in that position. Therstora,
 the part-tlae amployeae provided for by epsoiilo appropria-.
 tlons in all suah appropriationsbill8 sinae 1926 and prior
 to 1939 wae intended by the Lopielature to be oumulatlvaoi
 and in addition to those authorized by the rider round in
 auah bllla. But, in the Aat of 1939 there ie no auoh rider,
 henae there is no epeoliloauthorizationfor a department
 head to take a ep~aiflo     appropriationto pay ona employee
 in a partioular     salaried poaltlon and pay hi8 ealary to
 two OT more     ar.sons for parrormlagthe duties  ansigned to
 that poeltion. Suoh employeesmay properly be olassed ee
 *halt-time”aaployees.
     .’
      The Legleleture in 1927 la not preemed to have done
 a ueeldre or unneoersary thing by atfaohing the part-tlue
 rider to the general appropriationbill. It was plaoad there-
 in tor a purpose. It evlaently waa or the opinfbn that a
 dapartgent head oould not legally do mhat the rider auth-
 orized or pernltted him to do, othexwlea it Would not have
 been inserted, thereby establlahlnga new poliop of anploy-
 ment,

       The presont Leglelatureevidently intended to ahange
  that poliay whioh had erieted for the lant twelve years,
,’and to adooaplieh that purpose omitted the rider that eetab-
  llshea the polloy; otherwles, it would have retained the
  rider in the Aot.
      Xn the general rider,attaahed to the present Aot, there
 la found a provisionwhloh we beliave to be elgniiloant,
 espeolallywhen ooneiderodin oonneation with the iaOt that
 eaoh salaried position la speolEloallynamed, numbared and
 an appropriationmade to pay the salary of t ha person employ-
 0a ror that partioularpoaltlon. This provision reads as
 followa:
              “Salary Paymante. !Josalary ror Ilrhloh
                                                    an
         appropriationie made herein shall be paid to any
                                                                  38
 BOIL oeorgs F?.Shepptlrd,hge #O.



       person unlere suoh person eotuelly dischargeseenl;n-
       ed dutle8.  Zvhsry month the head of eaah departasnt
      ~ha1.lattach to ths payroll for his depertmsnt an
      arrldaolt, under oath,  stating that the person8
      1Lsted fn aaid payroll aotuallp PerfOmid    the duties
      for whlah they mm    being paid. The Comptroller
      f&ill not lsaue warrants ror the :ayn;eot0.feelartse
      listed 05 oeld payroll u5lese this afrldavlt 18 riled
      xith hiza. Each dspertmont head shall oaaber oon-
      eecutlrely the selerled positions In hts departnsnt
      for which en appropriationi!,made horslo (Olthsr
      out 0r the ceneral Rev45ue Fund, roe8, reoeipte,
      8~4olel ruuda or out of other fund6 avellabls ror
      uio by aald dapertnaat)and opposite   the &web& or


      t&4 Camptrolfor.who ohall. when lssula~ his uer-
      rent to-any sv~pioyesin peheut of saler]rdue laid
      4mploy44, o-bar ths xarroot with ths same numbor
      that is aaoignsd to the position flllad by said
      employ44. Every  deprtmont heed ohell notlry th4
      Colaptrollerin writing of any changes lo per~ono01
      in hlr depertaont. This provision shell not apply
      to seaaooal help, and shall not provent pore048
      drewlng their sslery mrranta  during euthorlzed
      veoetlon porlods.*
       Thle provision ekes it meodatory upon the head or a
  doperWent to list end nunbcr oaoh selarisd position In his
* dqxmmmt;    set out the title or the position and the oeme Of
  thb person enplopsd to riu the eeme~ meke arrlaevit to the
  errect thet the perooo so lieted perrorrmdthe duties for
  whloh ho wea paid; and file aazn4with the Comptroller.
      It'app4ersto us that the Lagleleturshes by 8p4olfl44lly
 numbering, mining and Enking a s9eoitlo appropriationtar 4aoh
 salaried ~ositioo end then iollowi?g ths 5884 with ths striot
 rrquiromentsenumsreted la thie rider that all such salaried
 po4itior.mwere intoodsd to bs fillad by 004 pereoo only, un-
 1448 othrrwlso providsd tot lo the AOt, suoh 08 r4 %aVb hsre-
 tororo notsd.
           *Aa 'appropriation'hea been dsrlned 46 en
      authority or the leqlelaturs,given et the prowr
      time end in loge1 foraito the proper 0rrio4re,to
                                                                      39

'Hon.George R. Sheppard, Page Pl.0.


     appl7 a dlatltiotly8p40iri0 sum rrom a daeig54ted
     fund out of the traasury, in a &lveo yeer, ror a
     apeoiiled obfeat or demand against the stat4.e 23
     R.C.L. p. 396.
     It is provided In Seation 6, Artiole 8,   of   our   Constitu-
t105 that:
          ~No~mo54y ehall be drown froz the treeeury
     but in pureuaooa of apeolflo appropriationamade
     by &w."
     Our courts have not oonetrued or defined the term -apeo-
irio appropriations,?insofar a8 we have boon abls to asoer-
tab. The Supreme Court of Sebreska      has derlned that term,
es used in an fdsntloal provialoa appearing fn ths Cooatltu-
tlon of that State, to *meen e partioular,    e dsfinits a
llmltsd, 4 preoise appropriation.* State 4x 141. Bnsign v.
Kallioha, 12 Ipeb.CO?, 11 KU. 860.
     It 8eem8 to us that the Legislaturehas, by ths hot
under revlow made a partioular,definite, limited and gre-
01~4 approprietlon for eaoh and every aalarled position pro-
vided for therein, and so oiroumeorlbedthe mm4 with re-
atriotlooa,oooditiooa end limitationsas to preolude any
position being iillad by more than one person at the aene
time, or to permit the salary approprlstodtheretor to bs
divided between two persons working half-tine or part-time
thereat, unless otherwie4 epeoltioall~provided 15 the Aot.
     In view or the Lsgialatlvohiatory or the gensral de-
@artmental appropriationsbill8 pasaod by the Leglalature
sin08 1877; the legislativehistory or the *half-tiaw rider,
appearing in all suoh bllla ainos 19254 Its ti8elOn fr0m
ths present Aot; the provisions,l,tiitetion8, restr~otiO5a
end oondltlons.round lo the ep4olel rldor atteohad to the
apprd$riati.onmade to the Board of Gontml, end in the ganer-
al rid4r; the faot that 0~400ue epeolfia appropriations
wore mado to"~e~afn'~aepartmeotsror ;art-time employeoa, and
all other relevant raote end airoumstanceaherdtoiore dieouaa-
ed, we are foroed to the conclusion that your question should
be enewersd in the oegatfve.
     r4 era advlaed by advooetss of a contrary Oonstr~lOtiOO
that Individualmembers of the Leglelnture have stated that
the authority to employ half or part the employees, by eplit-
ting 80 it45 or appropriation,was ouittsd from the present
. .


      Ron.     Goorge   B.   Sheppard,   Fags   #ll,



      bill  inadvertently.      suoh rxpraaaiona      of oploloo, however,
      aennot be uo4d by this Do$artmeot a8 a proper beala for
      oooatruotloo     0r aoy~lagialatlva       eoeotnent. The intent   of
      the Logialature      iB paeslng     a law must  bs gleaned imu the
      lenguage    or the Aot it84lr -- iron what the Lsgialeturo         did,
      rether than ircm what it,might           have intended to, but did
      oat,,dn -- by the epplloation of well known end oomo5ly
      understood rules    or oonatruotioo. 10 oo lostanor  map the
      oeenlog of e law, thu4 esosrtsloed,bs verled by loformetlon
      ooovoycrd by individual   leglelators that, to their knowledge
      or in their  oplaioa, a contrary meaning was lntsnded.
      Intsrpretatlonareeohsd by auah methods would result     in
      lntolerabl4       ootiuaio5    and unosrtainty         in    our   laws.
               Our
               answer  la limited to the qusetion submitted.  x8
      do     aot
             pass up05 the queatioo as to whether, uodar approprla-
      tfona made to asrtaio  dspartnootsior oontiageot or other
      axcp(Ineea,
                the head4 or euoh depsrtnoot.8my w~ploy extra
      help     and pay then out of such approprfetioo.                    That   qU48tlOn
      is     not before ue..
                                                        Youra     very   truly
                                                ATTORNEYGZNERALOFTEXAS
                                                       A--w.q*
                                                BY
                                                                  Bruoe 19. Bryant
                                                                          Assistant


      BWB:pbp



       APPROVEDAUG 23, 1939

         .u-
      PIRST ASSISTANT
      ATTORNEYGENE&&